Citation Nr: 1634788	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, claimed as carpel tunnel syndrome. 

2.  Entitlement to an initial rating in excess of 30 percent from November 11, 2010 to June 11, 2012 and in excess of 50 percent from June 12, 2012 for a service-connected acquired psychiatric disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected disability of a left wrist disability, claimed as carpel tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to December 1986.  

These claims come to the Board of Veterans' Appeals (Board) from an October 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted entitlement to service connection for a right wrist disability.  Specifically, she says that she has been diagnosed with right carpel tunnel syndrome that is related to her active military service.  She was afforded an examination in March 2011; however, the Board finds that examination to be inadequate as the conclusions reached are contradictory.  At one point the examiner stated that the Veteran did not have a right wrist disability as the right ganglion cyst excision resolved.  The examiner reported there was no carpal tunnel syndrome as the phalen sign and tinnel sign were negative and there was no NCS/EMG showing a diagnosis.  Significantly, the report also noted that no NCS/EMG was done in connection with the examination.  Furthermore, the examiner noted that an x-ray of the right wrist showed mild degenerative joint disease on the MCJ while it was negative on the right wrist.  Although the examiner noted some mild degenerative joint disease, no opinion as to the etiology of that condition was provided.  As such, the Board is remanding this claim for an additional examination in order to determine if the Veteran has a right wrist disability and whether that disability is related to her active military service.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also stated that she was diagnosed with bilateral carpel syndrome by her private rheumatologist three to four years prior to her March 2011 VA examination.  Those medical records have not been associated with the file; as such the Board is providing the Veteran with an opportunity to associate those private records with the file.  

The Veteran is service connected for a left wrist disability that she believes has become more severe and a higher evaluation is warranted.  The Veteran's left wrist was last evaluated in April 2012 and as such the Board is remanding this claim for a new examination.  

The Veteran is also service connected for an acquired psychiatric disability.  She has asserted in several statements that her disability is much more severe than her current rating.  The Veteran also made several complaints about her last examination; she stated that she felts as if the examiner came to conclusions about her and the severity of her disability without thoroughly evaluating her.  The Veteran's last mental health examination was in June 2012, and the Board finds that due to the lengthy passage of time since her last evaluation, a contemporaneous examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Lastly, the Board is remanding this claim for her VA and private mental health treatment records to be updated and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of non-VA health-care providers who have treated or examined her for her bilateral wrist disability and her mental health.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

The RO should attempt to update all VA treatment records.  Efforts to obtain these records must be associated with the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After completion of the above, the RO/AMC should schedule the Veteran for a VA orthopedic examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner is asked to answer the following: 

a.  Does the Veteran have a right wrist disability?  The examiner should perform all necessary test and studies, to include a nerve condition study, in order to make the any diagnosis. 

b. If the Veteran does have a right wrist disability, is it at least as likely as not (probability of 50 percent or greater) that the wrist disability is related to her active military service?  The examiner is asked to discuss her in-service right wrist ganglion cyst removal, the circumstances of her military service, and her lay statements.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

c.  The examiner is also asked to determine the current severity of her left wrist disability.   

The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  The examiner must fully describe the current status of the service connected left wrist disability, specifically commenting on pain on motion and limitation of motion of the wrist.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a VA mental health examination to determine the current severity of her acquired psychiatric disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's acquired psychiatric disability upon her social and industrial activities, including his employability and a discussion of pertinent symptomatology. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction provided her a supplemental statement of the case.  Allow an appropriate period of time for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




